FILED
                             NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALDO QUINONEZ-COLOP,                          No. 11-72151

               Petitioner,                       Agency No. A070-803-772

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Ronaldo Quinonez-Colop, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen exclusion proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Quinonez-Colop’s motion to

reopen as untimely where the motion was filed more than nine years after his

exclusion order became final, see 8 C.F.R. § 1003.2(c)(2), and Quinonez-Colop

failed to demonstrate a material change in circumstances in Guatemala to qualify

for the regulatory exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii).

      We lack jurisdiction to consider Quinonez-Colop’s contention regarding

fraud by a non-attorney in the filing of his second motion to reopen because he

failed to raise that claim to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (this court lacks jurisdiction to review contentions not raised before

the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-72151